DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 8/5/2022.  Currently, claims 1-12 are pending.

Claim Objections
Claims 1, 3-5, 9-10 are objected to because of the following informalities:
In claim 1, lines 6 and 10, the claimed limitation “the stored plurality of types of communication paths” should be changed to “the plurality of types of communication paths”.
In claim 3, line 3, the claimed limitation “the communication path” should be changed to “the transmission path” to refer to the transmission path from line 8 of claim 1.
Similarly, in claim 4, line 3, the claimed limitation “the communication path” should be changed to “the transmission path”.
In claim 5, lines 8-9, the claimed limitation “the stored plurality of types of communication paths” should be changed to “the plurality of types of communication paths”.
In claim 5, lines 14 and 15, the claimed limitation “the communication path” should be changed to “the transmission path” to refer to the transmission path from line 7 of the claim.
In claim 9, line 5, the claimed limitation “the electric energy” should be changed to “the electric energy consumed” to refer to the electric energy consumed from line 13 of claim 5.
In claim 10, lines 6-8, the claimed limitation “the stored plurality of types of communication paths” should be changed to “the plurality of types of communication paths”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, recites the limitation “the stored plurality of types of communication paths each using communication standards different from each other”. It is unclear if the limitation is meant each of the stored plurality of types of communication paths uses a plurality of different communication standards, or if the limitation is meant each of the stored plurality of types of communication paths uses a (only one) communication standard and the communication standard used for each of the stored plurality of types of communication paths are different.  Examiner will read the limitation as “each of the plurality of types of communication paths using a communication standard, wherein the communication standard used for each of the plurality of types of communication paths are different”.
Claim 3, lines 4-6, recites the limitation “the processor selects the transmission path from communication paths other than a communication path with a maximum electric energy, among the plurality of types of communication paths”. This is unclear to the examiner if the applicant is referring “communication paths” to the stored plurality of types of communication paths from line 6 of claim 1, or to additional communication paths. Examiner suggests an amendment to recite, “the processor selects the transmission path from the plurality of types of communication paths other than a communication path with a maximum electric energy consumed among the plurality of types of communication paths”.
Similarly, claim 4, lines 4-6, contains similar ambiguous elements as discussed in claim 3 above. Examiner suggests an amendment to recite, “the processor selects the transmission path from the plurality of types of communication paths other than a communication path with a maximum required time among the plurality of types of communication paths”.
Similarly, claim 5, lines 16-21, contains similar ambiguous elements as discussed in claim 3 above. Examiner suggests an amendment to recite, “the processor selects the transmission path from the plurality of types of communication paths other than a communication path with a maximum required time among the plurality of types of communication paths in a case where a predetermined condition is satisfied, and selects the transmission path from the plurality of types of communication paths other than a communication path with a maximum electric energy consumed among the plurality of types of communication paths in the case where the predetermined condition is not satisfied”.
Claims 11 and 12 contain similar ambiguous element as discussed in claim 1, lines 6-7, above.
Claim 11, line 9 recites the limitation “the step”. As the preceding limitations do not appear to recite “a step”, there is insufficient antecedent basis for this limitation in the claim.
In claim 12, lines 9-10, the claimed limitation “the computer program for causing the computer to function as a processor” contradicts with the preceding limitation, claim 12, line 2, which is “a computer program for causing the computer to function as a control apparatus”.  
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroya et al (JP 2014113952) in view of Katsuhiko (JP 2014146997) and Tomoaya (JP 2016144178).
As per claim 1, Hiroya teaches a control apparatus (gateway ECU), comprising:
an in-vehicle communication device configured to communicate with an on-vehicle control device (Description: The ECU information transmission unit 33);
a memory (Description: The gateway ECUs 2 to 4 store a data ID / ECU identification information table in the storage unit 35); and
a processor configured to select a transmission path for transmitting an update program to the on-vehicle control device, among the plurality of types of stored communication paths (Description: The route determination unit 43 determines a communication route for transmitting update software from the power supply state information and the LAN configuration).
	Hiroya does not explicitly teach configuring the memory to store a plurality of types of communication paths from the in-vehicle communication unit to the on-vehicle control device, and each of the plurality of types of communication paths using a communication standard which is different from each other. However, Katsuhiko teaches including a memory to store a plurality of types of communication paths from the in-vehicle communication unit to the on-vehicle control device (Description: In the example of FIG. 2, the memory block is composed of five blocks MB1 to MB5. Among these, MB1 to MB3 are used as the program area 22a. In the program area 22a, MB1 and MB2 store a control program (1, 2) for controlling the vehicle gateway device 1. Further, MB3 stores a standard routing map M1 that defines route information in a configuration including only the standard control unit group in the in-vehicle communication network as described above), and Tomoaya teaches using different communication standard for different path (Description: “Each CAN transceiver 12, 22, 32, 42 is connected to the CAN communication line 6 and performs communication using the CAN communication line 6. The Ethernet transceivers 13, 23, 33, and 43 perform communication using the connected Ethernet communication lines 7 to 9” -> using different communication standard for different path such as CAN and Ethernet).  It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hiroya with those of Katsuhiko and Tomoaya in order to facilitate controlling transmission of data packets to the electric control devices.

	As per claim 2, Hiroya teaches wherein the processor calculates an index value for each of the plurality of types of communication paths, (Description: (i) Route 1 Total power consumption = 50 + 100 + 100 + 100 = 350 [mA]. (ii) Path 2 Total power consumption = 200 + 100 + 100 + 100 = 500 [mA]), and selects the transmission path based on a result of comparison of the calculated index values (Description: The route determination unit 43 determines (i) that passes through the gateway ECUs 3 and 4 as a communication route. Thus, it can be seen that the greater the number of gateway ECUs that are routed through the communication path, the lower the total power consumption, and the route determination method of this embodiment is more effective).

	As per claim 3-4, Hiroya teaches wherein the index value includes electric energy consumed in transmission of the update program through the communication path, and the processor selects a communication path other than a communication path with a maximum electric energy, among the plurality of types of communication paths (Description: FIG. 10C is an example of a diagram illustrating a method for determining a communication path from the gateway ECU 1 to the auto cruise ECU based on power consumption; (i) Route 1 Total power consumption = 50 + 100 + 100 + 100 = 350 [mA], (ii) Path 2 Total power consumption = 200 + 100 + 100 + 100 = 500 [mA]. The route determination unit 43 determines (i) route 1 passing through the gateway ECUs 3 and 4 as a communication route. As described above, in the route determination method according to the present embodiment, the communication route can be determined so that the power consumption is minimized in consideration of the actual power consumption when the software is rewritten). Furthermore, it would have been matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the index value including required time necessary for transmission of the update program instead of calculate the index value including electric energy consumed in transmission of the update program to achieve the predictable result of a selection of a communication path based on a result of comparison of the calculated index value.

	As per claim 10, Hiroya teaches a controller to control the in-vehicle communication device (Description: The gateway ECU 3 has the hardware configuration shown in FIG. 3B, but the gateway ECUs 1, 2, 4 and each ECU also have the same hardware configuration (a configuration equivalent to a general microcomputer). That is, it has a CPU, RAM, ROM, etc., and a CAN controller and transceiver for CAN communication. The gateway ECUs 1 to 4 have CAN controllers and transceivers as many as the number of connection destination LANs), wherein the memory further stores a communication path from another control apparatus to the on-vehicle control device, the processor selects the transmission path from the stored communication paths from the in-vehicle communication unit or the other control apparatus to the on-vehicle control device, and the controller causes the in-vehicle communication unit to transmit an instruction of transmission of the update program to the on-vehicle control device to the other control apparatus in a case where the selected transmission path is the communication path from the other control apparatus to the on-vehicle control device (Description: FIG. 6A is an example of a diagram for explaining determination of a route. Assume that the current power state is ACC. The power state in which the gateway ECU 2 can communicate is ACC, and the power state in which the gateway ECU 3 can communicate is IG_ON. The rewrite target ECU 13 can communicate with the ACC. In this case, the route determination unit 43 determines that communication via the gateway ECU 3 is difficult, and determines the route via the gateway ECU 2 as a communication route for transmitting software).

	As per claim 11-12, the claims disclose similar features as of claim 1 and are rejected on the same basis as claim 1.

Allowable Subject Matter
Claims 5-9 would be allowable if the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or fairly suggests a control apparatus as recited in the context of claim 5.

Response to Arguments
Applicant's arguments filed on 8/5/2022 have been fully considered and are discussed in detail below.
Applicant's amendments filed 8/5/2022 overcome the 112 rejections, set forth in the previous Office action, therefore, the 112 rejections indicated in the previous office action are withdrawn. However, there are new claim objections and 112 rejections with the newly submitted amendments, is made in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.
In response to applicant's arguments in pages 9-10, regarding to claim 1, applicant’s arguments with respect to the newly added limitation have been considered but are moot because the arguments do not apply to a new combination of references including new reference (Tomoaya JP 2016144178) being used in the current rejection. Refer to the detail rejection under 35 U.S.C. 103 in claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456